Citation Nr: 1137043	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-45 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disability associated with high cholesterol.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2010, the Veteran testified during a hearing before the undersigned at the RO; a transcript of that hearing is of record.

The issues of entitlement to service connection for coronary artery disease and for a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for a chronic disability associated with high cholesterol.

2.  In August 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for a back condition.

3.  In August 2010, prior to promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for service connection for a cervical spine condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for a chronic disability associated with high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for a back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal as to the claim for service connection for a cervical spine condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).

At the hearing before the undersigned Acting Veterans Law Judge in August 2010, the Veteran indicated that he wished to withdraw from appeal the matter of the claims for service connection for a chronic disability associated with high cholesterol, a back condition, and a cervical spine condition.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they must be dismissed.


ORDER

The appeal as to entitlement to service connection for a chronic disability associated with high cholesterol is dismissed.

The appeal as to entitlement to service connection for a back condition is dismissed.

The appeal as to entitlement to service connection for a cervical spine condition is dismissed.


REMAND

With respect to the hypertension claim, it is determined that an examination is required.  Indeed, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Board notes that the Veteran has a current diagnosis of hypertension (see VA treatment records, to specifically include the report of the June 2008 Agent Orange Registry examination).  Additionally, service connection is currently in effect for diabetes mellitus.  At his August 2010 hearing, the Veteran testified that his initial diagnosis of diabetes predated his initial diagnosis of hypertension.  No etiologic opinion is of record concerning the Veteran's hypertension.  In light of the Veteran's current diagnosis of hypertension and service connected diabetes, medical examination for an etiology opinion by an appropriate physician is in order to determine if any present hypertension is a result of the Veteran's active service or is due to the Veteran's service connected disorders.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran (dated from March 2010 to the present) from the Columbia, South Carolina, VAMC.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Afford the Veteran a VA examination to determine the nature and etiology of his hypertension.  The claims folder must be provided to the examiner for use in the study of this case.  After the completion of the examination and review of the record, the examiner is requested to state whether it is at least as likely as not that the hypertension is (a) causally related to active service, or (b) causally related to or is aggravated by any or all of the Veteran's service-connected disabilities, to include diabetes mellitus.  If aggravation of the nonservice-connected disability by the service-connected diabetes mellitus is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

The claims file must be reviewed in conjunction with this request, and the examination report should indicate that such review occurred.

3.  Upon completion of the above, readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


